United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
P.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0987
Issued: November 30, 2020

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 8, 2020 appellant filed an appeal from an October 10, 2019 decision of the Office
of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned
Docket No. 20-0987.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).1 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s
review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision.2
The 180th day following the October 10, 2019 decision was April 7, 2020. As appellant
did not file an appeal with the Board until April 8, 2020, more than 180 days after the October 10,
2019 OWCP decision, the Board finds that the appeal docketed as No. 20-0987 is untimely filed.
The Board is without jurisdiction to review the appeal. Appellant has not offered a reason to
explain his failure to timely file an appeal with supporting documentation sufficient to establish
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2

Id. at § 501.3(e) (2009).

compelling circumstances. Because there is no final, adverse decision issued by OWCP within
180 days of the April 8, 2020 filing of the instant appeal, the Board concludes that the appeal
docketed as No. 20-0987 must be dismissed.3 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0987 is dismissed.
Issued: November 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” Id. at
§ 501.6(d).

2

